Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 6, 9-11, 13, and 20 have been amended. Claims 1-6 and 8-21 are currently pending.
Applicant’s arguments, filed 05/17/2022, and in light of Applicant’s amendment to claims 1, 13 and 20 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious 10a support integrally formed around the lens barrel, the support comprising a base and a second coupling formation mated with the first coupling formation to position the lens barrel at least along the optical axis, the first and second coupling formations defining a connection plane perpendicular to the optical axis, 15wherein at least a first portion of the lens barrel extends from the connection plane in a direction toward the base of the support such that at least one lens element is located between the connection plane and the base of the support, and wherein the first portion of the lens barrel is configured to expand toward the base of the support responsive to movement of the connection plane away from the base of the support, the movement being caused by thermal expansion of the support, thereby maintaining a location of the image plane, in combination with all the limitations recited on claim 1.

Regarding claims 2-6 and 8-12, are allowable because they are dependent on claim 1.

Regarding claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious injection molding a support integrally around the lens barrel such that a second coupling formation in the support is mated with the first 10coupling formation to position the lens barrel relative to the support at least along the optical axis; and mounting the unibody structure in a field of view of an optical sensor having a sensitivity plane, the unibody structure being positioned such that the optical axis is substantially centered on the sensitivity plane, 15wherein a connection plane defined by the first and second coupling formations is parallel to the sensitivity plane, and at least a first portion of the lens barrel extends from the connection plane in a direction toward the optical sensor such that at least one lens element is located between the connection plane and the optical sensor, and 20wherein the first portion of the lens barrel is configured to expand in the direction toward the optical sensor responsive to movement of the connection plane away from the optical sensor caused by thermal expansion of the support, thereby maintaining the image plane substantially coincident with the sensitivity plane, in combination with all the limitations recited on claim 13.

Regarding claims 14-19, are allowable because they are dependent on claim 13.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a support integrally formed around the lens barrel and configured to retain the lens barrel in a field of view of the optical sensor, 10wherein a first end of the support is bonded to the PCB and a connection plane of the unibody structure is parallel to the sensitivity plane, and wherein at least a first portion of the lens barrel extends from the connection plane in a direction toward the optical sensor such that at least one lens element is 15located between the connection plane and the optical sensor, and wherein the first portion of the lens barrel is configured to expand in the direction toward the optical sensor responsive to movement of the connection plane away from the optical sensor, the movement being caused by thermal expansion of the support, thereby maintaining the image plane substantially coincident with the 20sensitivity plane, in combination with all the limitations recited on claim 20.

Regarding claim 21, is allowable because it depends on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697